Title: To Alexander Hamilton from Richard Riker, 5 December 1799
From: Riker, Richard
To: Hamilton, Alexander


          
            Sir
            New York, December 5, 1799
          
          Pardon the liberty I take in recommending to you by letter the bearer of this Mr. John A Wynants, who I understand will receive an appointment in the land service if sanctioned by your approbation—I feel the strongest assurance that his conduct would be such as to satisfy any expectations you may form of his fidelity Activity & patriotism—I am myself sensible however, that my opinion has but little (if any) claim to your attention, whatsoever it may receive on this  or on any other occasion I shall endeavour to encrease & preserve it.
          With sentiments of the greatest Respect & Esteem I beg leave to subscribe Myself your most Obt. Servant
          
            Rich: Riker
          
          
            New York 5 Decr 1799
          

          Genl. Hamilton—
        